DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 18 recites “a substantially central position a front or rear body”.  The claim limitation is unclear.
Claims 3, 4, 6, and 8-10 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lown et al.  (US 2014/0185963) in view of Giovanni (US 10182633).
Regarding claim 1, Lown teaches an apparatus for transporting an animal comprising: a body (100)  having a plurality of panels that are operative to transition between a closed position (folded fabric cover sheet 101, para. 0038, fig. 4), where the panels form a cavity to contain an animal (an animal can be placed within bagging system 100, fig. 4), and an open position, where the panels lie flat to form a bed mat (para. 0044, ll. 1-4); the plurality of panels including two side panels (610) and a base panel located between the side panels (620), the side and base panels forming opposing front and rear body portions, as well as a bottom body portion of the cavity (fig. 6); a zipper extending along substantially an entirety of each side panel and a portion of the base panel at both the front and rear body portions (zippers 107, para. 0034, ll. 16-18, zippers are located on opposing sidewalls, fig. 4 and 6), such that the side panels may be selectively joined together via closure of the two zippers to form the front, rear, and bottom body portions of the cavity such that the cavity is in its closed position for containment and transport of an anima (para. 0038, ll. 8-10), and the same two zippers may be selectively opened so that all panels lie flat and the body is in an open position thereby forming a bed mat (para. 0044, ll. 1-4); and wherein in the closed position each zipper is located in a substantially central position on the front and rear body portions respectively (fig. 1); and wherein at least one of the zippers may be partially unzipped to form an opening in a substantially central position a front or rear body portion of the cavity through which an animal may extend its head (zipper 107 on either sidewall can be partially unzipped allowing an animal located within the bagging system to poke its head out but fails to teach wherein at least one of the side panels further includes a protective portion that may be selectively folded over a portion of the zipper to prevent teeth of the zipper from contacting the head and/or neck of the animal when extended through the opening. Giovanni teaches a protective portion that may be selectively folded over an edge of the opening (closure cover 20, col. 3, ll. 12-13 and 21-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lown’s device with a closure cover as taught by Giovanni’s device to prevent damage to the zippers during use.
Regarding claim 3, Lown as modified by Giovanni teaches the invention substantially as claimed and Lown further teaches wherein the opening extends to a top portion of the body (fig. 1).
Regarding claim 4, Lown as modified by Giovanni teaches the invention substantially as claimed and Lown further teaches wherein the top portion includes one or more handles (strips 109, fig. 1).
Regarding claim 6, Lown as modified by Giovanni teaches the invention substantially as claimed and Lown further teaches wherein the base panel has opposing triangular portions (side pieces 650, para. 0042, fig.6), and each zipper extends from one of the triangular portions along a side panel to the top portion of the body (zippers 107 extends from side pieces 650, fig. 6).
Regarding claim 8, Lown as modified by Giovanni teaches the invention substantially as claimed and Lown further teaches wherein at least one of the side panels includes a pocket (pockets 115 and 117, para. 0036, fig. 6).
Regarding claim 9, Lown as modified by Giovanni teaches the invention substantially as claimed and Lown further teaches wherein the side panels have a shape that is at least one of bent and curved when the plurality of panels are in the closed position (fig. 5).
Regarding claim 10, Lown as modified by Giovanni teaches the invention substantially as claimed and Lown further teaches wherein the base panel has one or more triangular portions (side pieces 650, para. 0042, fig.6).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lown in view of Graham (2018/0359990) in view of Giovanni.
Regarding claim 16, Aranow teaches a cavity being formed when front (front panel 24), rear (rear panel 26) and bottom body portions (flat bottom portion of bag 20, fig. 1) of the apparatus are closed via two zippers (zippers 38 and 40, col. 2, ll. 65-68 and col. 3, ll. 1-3), an opening formed by partially unzipping one of the zippers (zipper 38 and 40 can be partially zipped); and fully unzipping the two zippers to open the transport apparatus such that it lies substantially flat forming a bed upon which the animal may sit or lay down (col. 3, ll. 47-52) but fails to teach a method for transporting an animal comprising: placing an animal within a cavity of a transport apparatus and a cavity containing the animal in the apparatus; transporting the animal such that the animal’s head may protrude from an opening in a front or rear body portion of the apparatus and the apparatus having a protective portion that folds over an edge of the opening to prevent the animal’s head and/or neck from contacting teeth of the partially unzipped zipper. However, Graham teaches a method for transporting an animal comprising: placing an animal within a cavity of a transport apparatus (transport apparatus 100, para. 0024) and a cavity containing the animal in the apparatus (interior 180, para. 0031); transporting the animal such that the animal’s head may protrude from an opening in a front or rear body portion of the apparatus (an animal’s head can protrude through the opening formed between flaps 222 and 232 and either sidewall 152 and 166, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Aranow’s bag with a method for transporting an animal as taught by Graham to allow a user to maintain control over a pet while traveling. And Giovanni teaches a protective portion that folds over an edge of the opening (closure cover 20, col. 3, ll. 12-13 and 21-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Aranow’s device with a closure cover as taught by Giovanni’s device to prevent damage to the zippers during use.
Response to Arguments
Applicant’s arguments, see page 8, filed9/26/2022, with respect to the rejection(s) of claim(s) 1, 3, 4, 6, 8-10 and 16 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lown et al.  (US 2014/0185963) in combination with Giovanni (US 10182633) and Graham (2018/0359990) in combination with Giovanni.
Conclusion
The prior art made of record as listed in PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647